DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2016/0106154 teaches a first e-vaping section, comprising: a first housing, the first housing at least partially defining at least one inlet configured to allow air to be drawn into and through an airflow path defined within the first e-vaping section; a reservoir in the first housing, the reservoir being configured to contain a pre-vapor formulation; a heater and wick arrangement in fluid communication with the reservoir and the airflow path, the heater and wick arrangement being configured to volatilize the pre-vapor formulation to produce a vapor; a connector on a first end of the first e-vaping section; an electrical terminal held within connector; an annular seal in fluid communication with the at least one inlet, the annular seal defining a first air passage of the airflow path; and a flow restrictor being held by the annular seal, the flow restrictor defining a second air passage of the airflow path, the flow restrictor being configured to provide a desired resistance-to-draw (RTD) for the first e-vaping section. The prior art does not teach or reasonably suggest modifying the device such that the annular seal encompasses the flow restrictor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC YAARY/Examiner, Art Unit 1747